MEMORANDUM **
William S. Ellis, Jr., an unsecured creditor in the bankruptcy estate of Chapter 11 debtor Upland Partners, appeals pro se from the district court’s judgment affirming the bankruptcy court’s order denying, under a prefiling review order, Ellis’s motion for leave to file objections to a motion by the trustee. We have jurisdiction under 28 U.S.C. § 158(d). “We review decisions of the bankruptcy court independently without deference to the district court’s determinations.” Leichty v. Neary (In re Strand), 375 F.3d 854, 857 (9th Cir.2004). We affirm.
The district court properly concluded that the bankruptcy court did not err by denying Ellis’s motion for leave to file objections to the trustee’s Motion to Distribute the Remaining Assets of the Estate and Close the Case. Ellis was subject to a prefiling review order and failed to establish that the matters raised in his proposed objections justified leave of court. A prior panel of our court affirmed the bankruptcy court’s prefiling review order, in No. 07-15109, and we will not reconsider that decision. See Martinson v. Michael (In re Michael), 163 F.3d 526, 529 (9th Cir.1998) (explaining that, under the law of the case, a panel generally will not reconsider issues *697decided by another panel in a prior appeal in the same case).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.